Citation Nr: 0615131	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II.  

`
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1968 until 
January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

Since the time of the January 2003 rating action on appeal, 
the veteran's claims folder has been transferred to the RO in 
Cleveland, Ohio.

It is noted that, in his notice of disagreement received by 
VA in July 2003, the veteran stated that has was unable to 
work due to his diabetes.  This appears to be a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
To date, the RO has not adjudicated that claim.  As such, the 
matter is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's diabetes mellitus type II requires any regulation 
of activities.

2.  From February 4, 2004, the competent evidence establishes 
urinary frequency characterized by daytime voiding every one 
and a half hours and requiring the veteran to get up four 
times at night to void.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus type II have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2005).

2.  The criteria for entitlement to a separate 20 percent 
initial evaluation for urinary frequency from February 4, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his diabetes mellitus type II.  In this regard, because 
the January 2003 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the January 2003  determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.119, DC 7913), and included a description of the 
rating formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the 20 percent 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher (compensable) rating for the 
service-connected disabilities at issue.  

The instant decision also grants a separate 20 percent 
evaluation for urinary frequency which has been identified as 
a complication of the veteran's service-connected diabetes 
mellitus type II.  Such rating is assigned effective February 
4, 2004.  While no prior notice was received by the veteran 
as to the urinary frequency issue, no prejudice is found.  
Indeed, if the veteran expresses disagreement with either the 
rating percentage or effective date awarded in the rating 
action effectuating the Board's determination, then he will 
be provided notice and afforded an appropriate opportunity to 
respond.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

At the outset, the Board has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the medical 
evidence for the rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an initial rating in 
excess of 20 percent for his service-connected diabetes 
mellitus type II.  Because he is appealing the initial 
assignment of a disability rating, the Board must consider 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The schedular criteria for diabetes mellitus are set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 7913.  That Code 
section provides that a 20 percent rating is warranted where 
the evidence demonstrates that the disability requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
a restricted diet.  In order to be entitled to the next-
higher 40 percent evaluation, it must be shown that the 
disability requires insulin, restricted diet and regulation 
of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  Upon VA examination in September 2002, it was 
noted that there was no evidence of limitation in standing or 
walking.  Similarly, VA outpatient treatment records dated 
from 2002 to 2003 also fail to indicate a regulation of 
activities.  In fact, treatment records dated in January 2003 
and May 2003 note that the veteran walked a mile each day.  A 
report dated in September 2003 showed that the veteran's 
energy level was fair.  Although it was noted that there was 
some evidence of diabetic retinopathy on initial examination 
in September 2002, an eye examination later in September 2002 
revealed no sign of diabetic retinopathy in either eye.

The Board also calls attention to a medical opinion dated in 
February 2004.  That opinion determined that the veteran had 
no functional limitations pertaining to activities of daily 
living attributable to the veteran's diabetes mellitus.  The 
basis for that conclusion was the absence of diabetic 
neuropathy.  Moreover, the examiner explained that evaluation 
of the heart and lungs was within normal limits.  He further 
stated that any functional limitations experienced by the 
veteran were due to his other conditions of hepatitis C and 
HIV infection.  Because the examiner had access to the 
veteran's medical records, and because his opinion was 
offered following a thorough objective examination, it is 
found to be highly probative.  Moreover, no competent 
evidence of record establishes that the veteran's service-
connected diabetes mellitus requires a regulation of 
activities.  

Based on the foregoing, the competent evidence of record does 
not reveal that the veteran's treatment plan for diabetes 
mellitus involves a regulation of activities such as to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 7913.  Per a July 2004 letter written by R. S., D.O., it 
is established that the veteran is insulin dependent.  
However, such dependence is already contemplated in the 
currently assigned 20 percent evaluation in effect throughout 
the rating period on appeal.  Therefore, the 20 percent 
rating is found to appropriately reflect the severity of the 
veteran's disability picture.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  In this regard, it is noted 
that the RO, in an August 2004 decision granted a separate 
evaluation for erectile dysfunction that was found by the 
examiner in February 2004 to be at least as likely as not due 
to macrovascular complications related to diabetes mellitus.  
The veteran is also already service-connected for diabetic 
dermopathy associated with his diabetes mellitus.  

The Board observes that the veteran is not service-connected 
for urinary frequency.  Based on the evidence of record, a 
separate evaluation for that condition appears to be 
warranted.  Indeed, upon VA examination in February 2004, the 
veteran reported that he had to urinate about 8 times during 
the day, about every one and a half hours.  At night, he 
voided four times, about every two hours.  Later in the 
examination report, the examiner indicated that such symptoms 
of urinary frequency and nocturia were associated with the 
service-connected diabetes mellitus.  

Pursuant to 38 C.F.R. § 4.115a, where urinary frequency 
involves daytime voiding intervals between one and two hours, 
or involves awakening to void three to four times per night, 
a 20 percent rating is applicable.

Based on the foregoing, the evidence establishes urinary 
frequency, identified as a complication of diabetes mellitus, 
of at least compensable degree.  As such, a separate 
evaluation is appropriate as authorized by Note (1) to 
Diagnostic Code 7913.  As discussed above, the veteran's 
disability picture is most accurately reflected by a 20 
percent rating under 38 C.F.R. § 4.115a for urinary 
frequency.  This rating is effective from February 4, 2004, 
the date of the examination revealing such symptomatology.

The competent evidence does not reveal any additional 
complications of the 
veteran's diabetes mellitus and as such, there is no basis 
for assignment of any further separate ratings.  

In conclusion, an initial evaluation in excess of 20 percent 
for diabetes mellitus is not warranted.  However, a separate 
20 percent evaluation for urinary frequency is justified.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus type II is denied.

From February 4, 2004, a separate 20 percent initial 
evaluation for urinary frequency is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


